McCLELLAN, J.
(concurring.) — This appeal, sought to be dismissed on the Attorney General’s mo*29tion, was taken during, and the appeal was returnable to, the 1911-12 term of the Supreme Court. The appeal was not docketed during that term. It was docketed January 13, 1913. The only possible theory upon which the denial of the motion to dismiss the appeal may be rested is to give rule 42 (Civil Code 1907, p. 1517) the effect of supplementing Code (1907) § 2870; (1886) § 3620; (1896) § 437. This rule (46) was adopted February 10, 1894. By the Code of 1886, § 675, subdiv. 4, the Supreme Court was authorized “to establish rules of practice in such court, and all other courts of record in this state.” See, also, in this connection, Code (1886) § 3610, authorizing the making, etc., of rules for the chancery courts. It will be noted that subdivision 4 (ante) does not, as is now the case (Code 1907, § 5955; Code 1896, § 3826), affirmatively restrict this rule power to exercise “not contrary to the provisions of this Code.” So, doubtless, the phrase, “unless otherwise provided,” occurring in section 3820 of the then Code (1886), Avas interpreted, by this court in adopting, in 1894, rule 46, Code 1896, p. 1195, as comprehending provisions othenvise afforded by rule of court. Certainly, if Code, § 2870, was all the positive law on the subject (and patently it is unless rule 46 supplements it), legal cause for discontinuance would intervene if an appeal returnable under the provisions of Code, § 2870, during a term was not docketed before the adjournment of that term; and if so, the reasoning and authority of the Court of Appeals in Swain v. State, 7 Ala. App. 5, 60 South. 961, would be conclusive in favor of the motion to dismiss. Nowhere in our law is there basis for the view that distinction has existed, or now exists, betAveen civil and criminal appeals as respects the return time thereof or legal cause of discontinuance thereof. The right of appeal, or the effect*30uation of an appeal, in civil or criminal cases depends in no wise upon a bill of exceptions. As is universally understood, in both classes of cases the right of appeal exists and may be effected without a bill of exceptions. Bills of exceptions are, when properly signed, a part of the récord of the appellate court only, and are almost invariably prepared and signed after the appeal has been taken. — Decatur Water W. Co. v. Foster, 161 Ala. 176, 49 South. 759. Hence Code (1907) § 6255, is without any bearing- upon, or relation to, the .question the motion here raises. Sentimental considerations, however worthily inspired or entertained, are not factors. When the right of appeal exists and when an appeal is returnable are questions of Iuav, determinable alone by reference to positive law, as the Court of Appeals points out in the Swain opinion. This positive law, as here involved, must be found in Code, § 2870, and rule 46. This rule confers no right upon an appellant, but it does vest in the appellate court a discretion when the question of discontinuance is seasonably raised by the appellee, and, accordingly, deprives an appellee, who seasonably moves dismissal, of the unqualified right to have the legal cause of discontinuance made effective by a dismissal, as was the practice illustrated in Winthrow v. Woodward Iron Co., 81 Ala. 100, 2 South. 92; Sears v. Kirksey, 81 Ala. 98, 2 South. 90, cited in the Swain opinion. Rule 46, in connection with Code, § 2870, establishes this practice: That the clerk shall not docket an appeal or file a transcript where there has been delay to docket or file during the term to which the appeal was returnable (section 2870) until the court has determined, within its discretion established by rule 46, “to permit the transcript to be filed and the cause docketed, for the first time, after the adjournment of the term to or during which the appeal is returnable.” The *31permission of the court is the condition precedent, established by the rule, for filing and docketing in the cases the rule describes. Without such permit filing and docketing should not be made by the clerk.
Aside from the considerations, and to certainly avert the hazard of an unfavorable exercise of the discretion rule 46 allows, the careful practitioner in the appellate courts will, under the present practice, file his certificate of appeal during the return term and have the appeal docketed. By so doing, the issue of excusable delay vel non. under rule 46, will be, in most cases, entirely eliminated. The court, before adjournment for the term, always enters an appropriate order of continuance of pending matters.